By the Court.
The proceedings before the county commissioners was under the act of January 27, 1853, entitled “ an act for opening and regulating roads and highways” (S. & C. 1289) and its amendments. The second section of the act, as amended April 16,1873 (Sayler’s St. 2956), provides “that all applications for laying out, altering, or vacating-any county road . . . shall be by petition to the county commissioners, signed by at least twelve freeholders of the county residing in the vicinity,” etc.
The filing of such petition, the giving of certain notice,, and the execution of a bond to pay the expenses, in case-the application shall fail, confer upon the county commissioners power to act in the premises, and the only question; now before us is, after jurisdiction is thus conferred and. assumed by the commissioners, is their power to proceed defeated by all or any number of such petitioners subsequently remonstrating against the prayer of the petition being granted ?
"We are unanimous in the opinion that this question must he answered in the negative.
In so holding, we do not undertake to overrule the case-*46of Hays v. Jones, 27 Ohio St. 218. That case involved the ■construction of a statute materially different from the act •of 1858.

Motion overruled.